Citation Nr: 0823811	
Decision Date: 07/17/08    Archive Date: 07/30/08

DOCKET NO.  07-13 684	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California



THE ISSUE

Entitlement to a rating in excess of 50 percent for post-
traumatic stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel



INTRODUCTION

The appellant is a veteran who served on active duty from 
September 1943 to February 1946.  This matter is before the 
Board of Veterans' Appeals (Board) on appeal from an April 
2006 rating decision of the San Diego, California Department 
of Veterans Affairs (VA) Regional Office (RO), which granted 
service connection and a 50 percent rating for PTSD, 
effective from August 31, 2005.  In June 2008 the Board 
granted the veteran's motion to advance this case on its 
docket based on his age.  

The veteran had initiated an appeal of a denial of service 
connection for malaria, and a March 2007 statement of the 
case (SOC) addressed that matter.  A March 2007 rating 
decision denied a total disability rating based on individual 
unemployability (TDIU).  The veteran has not filed a notice 
of disagreement with that denial.  His April 26, 2007 dated 
substantive appeal limited his appeal to the matter of an 
increased rating for PTSD.  Accordingly, that is the only 
issue before the Board.


FINDING OF FACT

The veteran's PTSD is reasonably shown to have been 
manifested throughout the appeal period by symptoms 
productive of occupational and social impairment with 
deficiencies in most areas; total occupational and social 
impairment due to PTSD symptoms is not shown.


CONCLUSION OF LAW

A 70 rating is warranted for the veteran's PTSD.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 4.1, 
4.3, 4.7, 4.21, 4.126, 4.130, Diagnostic Code (Code) 9411 
(2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies 
to the instant claim.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  Proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1)(including as amended 
effective May 30, 2008; 73 Vet. App. 23353 (April 30, 2008)).  
VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction decision 
on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
As the rating decision on appeal granted service connection 
for PTSD, a disability rating, and an effective date for the 
award, statutory notice had served its purpose, and its 
application was no longer required.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. 
Nicholson, No. 2006-7303 (Fed. Cir. Apr. 5, 2007).  An August 
2006 RO letter and a March 2007 SOC provided notice on the 
downstream issue of an increased initial rating.  A February 
2008 supplemental SOC readjudicated the matter after the 
veteran and his representative responded and further 
development was completed.  38 U.S.C.A. § 7105; see Mayfield 
v. Nicholson, 20 Vet. App. 537, 542 (2006).  Neither the 
veteran nor his representative has alleged that notice in 
this case was less than adequate.  See Goodwin v. Peake, 22 
Vet. App. 128, 137 (2008)("where a claim has been 
substantiated after enactment of the VCAA, the appellant 
bears the burden of demonstrating any prejudice from 
defective VCAA notice with respect to downstream issues").

The veteran's pertinent treatment records have been secured.  
He has not identified any pertinent evidence that remains 
outstanding.  The RO arranged for VA examinations in November 
2005 and October 2006.  Thus, VA's duty to assist is also 
met.  Accordingly, the Board will address the merits of the 
claim.

B.	Factual Background

The record shows that the veteran served in the Asian Pacific 
theatre of operations during World War II, and was awarded a 
Combat Infantryman's Badge.   Vet Center records show that in 
July 2005 the veteran called requesting counseling (on 
referral by his Veterans Service Officer).  He apparently 
began receiving counseling August 10, 2005.  An August 24, 
2005 letter from his Vet Center Counselor (a Masters Degree 
Diplomate in Social Work) notes that the veteran recounted 
symptoms including "intrusive thoughts, re-experiencing the 
nightmare, auditory/visual/olfactory memories as specific 
combat events.  Veterans also experiences hypervigilance and 
hyper startles responses, acute sensitivity, anger and severe 
bouts of depression."  The counselor indicated that he found 
"emotional avoidance/numbing symptoms include profound 
emotional numbing and dissociative defensive, as well as 
sever interpersonal and vocation isolation."  The GAF score 
assigned was 45.  The counselor commented that the veteran 
continues to exhibit chronic and severe PTSD symptoms that 
significantly impact on his level of function.  On a 
scheduled appointment two days later, it was noted (by the 
same counselor) that the veteran's appearance and self care 
were "approximate".  An October 2005 Group note indicates 
that the veteran was "animated but cooperative, logical, 
goal-directed."  Group notes one and two weeks later 
describe the veteran as "positive" "animated but 
cooperative, logical, goal-directed."

On November 2005 VA examination by a Board-certified 
psychiatrist the veteran endorsed symptoms of nightmares, 
flashbacks, recurrent dreams, as well as sleep problems 
irritability, avoidance, and hypervigilance.  Mental status 
examination revealed normal orientation, appearance, and 
hygiene.  Mood and affect were abnormal, as the veteran was 
anxious and depressed.  He was irritable, had impaired 
impulse control, and had outbursts of anger.  Communication 
and speech were normal.  There were no panic attacks, 
delusions, ritualistic obsessions, or hallucinations.  
Thought processes were abnormal in that the veteran could not 
stop thinking about World War II.   His judgment was intact.  
There was no abstract thinking.  His memory was considered 
moderately abnormal, as he had difficulty with retention of 
highly learned materials and learning o complete tasks.  
There was no homicidal or suicidal ideation.  The GAF score 
assigned was 58.  The examiner commented that the veteran had 
difficulty establishing and maintaining work relationships, 
and had difficulty with focus and concentration due to 
thinking about World War II.  His social relationships and 
daily living were diminished; he preferred to be by himself; 
he had difficulty understanding simple commands, and 
difficulty with complex (2 or 3 step) commands.  He was not a 
danger to himself or others.  

A letter from Dr. P.B.G. dated in August 2006 reflects that 
the veteran had symptoms of emotional avoidance/numbing, 
including profound emotional numbing and "dissociated 
defensive, as well as sever interpersonal and vocation 
isolation."  His social functioning and interaction was 
mostly limited to his immediate environment, i.e. leaving his 
house only for appointments at medical center and Vet Center.  
He had an inability to develop wholesome relations, neglected 
his personal appearance and hygiene due to periods of 
depression, and had multiple rituals.  Dr. P.B.G. found that 
the veteran's level of disability caused by PTSD was severe 
and chronic.  

On VA examination in October 2006, the veteran reported a lot 
of anger, anxiety, depression and impatience.  He claimed 
that, due to his constant and daily symptoms, he had a 
decreased social life and a decrease in work functioning.  On 
mental status examination, his orientation, appearance and 
hygiene were normal.  His behavior was appropriate.  His mood 
and affect were abnormal as he displayed depression and 
anxiety.  Communication and speech were normal.  There were 
no panic attacks.  There were no delusions, hallucinations or 
ritualistic obsession.  Thought processes were normal.  
Judgment was intact.  Abstract thinking was absent.  Memory 
was moderately abnormal, as the veteran had difficulty with 
retention of highly learned materials and forgot to complete 
tasks.  He had no suicidal/homicidal ideations.  The 
diagnosis PTSD.  The examiner noted that the veteran had 
occasional difficulty performing activities of daily living, 
problems with co-workers and supervisors, and diminished 
social relationships.  

A lay statement by the veteran's wife dated in May 2007 
indicates that the veteran does not take care of his personal 
appearance and hygiene.  

VA Vocational Rehabilitation and Employment Services (Voc 
Rehab) records dated in November 2007 reflect a finding of no 
reasonably feasible achievement of a vocational goal.  The 
veteran was retired since 1982 and had an extremely outdated 
high school diploma and no post-secondary training.  He lived 
in a very rural mountain community with few employment 
resources and very high unemployment rate.  He was physically 
and psychologically unable to work.  He had no independent 
living needs other than mental health counseling and 
medications, which was provided for him by the VA.  Voc Rehab 
counseling records reflect that the veteran had approached 
Voc Rehab service because he was told that this was how he 
could get a computer (for his wife to use).  

C.	Legal Criteria and Analysis

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity caused by a given disability.  Separate 
diagnostic codes identify the various disabilities.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, length of remissions, and the veteran's capacity 
for adjustment during periods of remission.  38 C.F.R. 
§ 4.126(a).  The rating agency shall assign an evaluation 
based on all the evidence of record that bears on 
occupational and social impairment rather than solely on the 
examiner's assessment of the level of disability at the 
moment of the examination.  Id.  However, when evaluating the 
level of disability from a mental disorder, the rating agency 
will consider the extent of social impairment, but shall not 
assign an evaluation on the basis of social impairment.  38 
C.F.R. § 4.126(b).

It is not expected that all cases will show all the findings 
specified; however, findings sufficiently characteristic to 
identify the disease and the disability therefrom and 
coordination of rating with impairment of function will be 
expected in all instances.  38 C.F.R. § 4.21.

Where there is a question as to which of two evaluations 
shall be applied, the higher rating will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.

PTSD is to be assigned a 50 percent rating where there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130, Code 9411.

A 70 percent evaluation requires occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and inability to establish and maintain effective 
relationships.  Id.

A 100 percent rating is warranted for PTSD where thee is 
total occupational and social impairment due to such symptoms 
as: gross impairment in thought processes or communication, 
persistent delusions or hallucinations, grossly inappropriate 
behavior, persistent danger of hurting self or others, 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene), 
disorientation to time or place, memory loss for names of 
close relatives, own occupation, or own name.  Id.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.

The veteran argues, in essence, that his PTSD symptoms 
warrant a 70 percent rating.  See August 2006 Notice of 
Disagreement.  Both VA examinations found, and Vet Center 
records support, that the appeal period the veteran has had 
severe occupational and social impairment due to his PTSD 
symptoms.  Symptoms such as memory loss, which renders him 
incapable of following simple or complex commands, are 
reasonably shown to result in occupational and social 
impairment with deficiencies in most areas.  His wife's 
correspondence elaborating on his problems with activities of 
daily living also supports that he has functional impairment 
consistent with the criteria for a 70 percent rating.  

The Board has also considered whether a still higher (100%) 
schedular rating may be warranted, and finds it is not.  
There is no medical report that reflects PTSD symptoms of 
such severity as to result in total occupational and social 
impairment.  Specifically, the veterans speech and 
communication have been described as normal; there have been 
no reports of hallucinations, delusions, or grossly 
inappropriate behavior; he has been found not a danger to 
self or others; while he has exhibited some memory loss, it 
is not such a profound loss that he cannot recall names of 
close relatives, his own name, or what was his occupation; 
and while his wife reports problems with hygiene, 
examinations have not found failure of maintenance of minimal 
personal hygiene.  The criteria for a schedular 100 percent 
rating are not met.  [As was noted above, the matter of TDIU 
is not before the Board, as the veteran did not appeal the 
RO's determination in that matter.]




ORDER

A 70 percent rating is granted for the veteran's PTSD, 
subject to the regulations governing payment of monetary 
awards.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


